ALLOWABILITY NOTICE


Pre-Appeal Brief Request


In reply to the Pre-Appeal Brief Request of 2/12/2021, the outstanding rejection has been withdrawn and all pending claims have been allowed. Prosecution on the merits remains closed.

Reasons for Allowance

Claims 11-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments presented in the Pre-Appeal Brief Request of 2/12/2021 have been found persuasive.
Specifically, regarding the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant contends:
“The right question is whether or not the arc mitigation network reduces arc flash intensity at the time that it operates. Simply put, the arc mitigation of the invention shunts out the main fuse when the main fuse voltage drop meets a threshold and fires the semiconductor switch to shunt the current to the smaller arc mitigation fuse and limit the arc current…The arc mitigation claimed clearly reduces the total arc energy potential at the main fuse at the time that the arc mitigation network operates, and because total arc energy potential is decreased, arc flash energy is reduced for any electrical arcing that may occur. Without the arc mitigation network of the invention, all of the arc energy potential would be fully presented to the main fuse. By diverting current way [sic] from the main fuse along a shunt current path, however, and also via the arc mitigation fuse opening in a reduced timeframe to limit arc current, the arc mitigation network dissipates arc energy potential that the main fuse would otherwise experience. The arc mitigation claimed therefore clearly does reduce the arc energy potential applied to the main fuse, and accordingly reduces the arc flash energy that is present at the main fuse. By reducing the arc energy potential and arc flash energy at the main fuse, enhanced safety of personnel while servicing an energized electrical power system in the vicinity of the main fuse is realized by the claimed invention. As such the claimed invention clearly has utility”.

The Office has found the aforementioned arguments persuasive. 

“The present claims and the cited art adopt mutually exclusive approaches to addressing arcing concerns that are fundamentally incompatible in meaningful aspects, such that modifying one to become the other would require an outright rejection of the teachings presented that would have been non-obvious”.

The Office has found the aforementioned arguments persuasive. 
The allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claims 11, 18, and 21.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anatoly Vortman/
Primary Examiner
Art Unit 2835